Exhibit 10.11
 
Irv Alpert
Executive Vice President, Business Development
2009 Variable Compensation Plan
Objective: Bookings


2009 Corporate Accounts Board Bookings Plan
 
Commission on Bookings
Commission, Paid Quarterly, on New Bookings plus Quarterly Cash Payments from
Retained Clients
 (“Bookings”)
 
Quarterly commission with annual over-achievement
 
Quarterly Bookings Achievement as % of Plan                          %
Commission
 
   0-79%                                                                                              0%
   80-99%                                                                                          10%
   100-109%                                                                                      15%
   110% and
above                                                                            20%
 
Commission rate applies retroactively to bookings in excess of 79% of  Target
Bookings
 
Over-Achievement
 
If annual bookings exceed 120% of Plan, 10% maximum retroactive commission will
apply.
 
Draw
 
Onvia will provide you with a monthly draw commensurate with your target
bookings and adjusted quarterly based on your ongoing progress toward the target
bookings
 
Additional Support
 
If you are tracking to 112% in Q1 bookings, Onvia will consider the addition of
a full-time AE to work for you, whose bookings will count toward your target
bookings.
 
Annual Management Incentive Plan Achievement
Achieve Three Key Measures for 2009, plus 100% of Annual Bookings